        Case 9:18-cv-01161-GTS-TWD Document 64 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------X
RIGER MAYANDEUNAS, f/k/a Mayan Duenas Riger,

                      Plaintiff,
                                                                    STIPULATION AND
               -against-                                           PROPOSED ORDER TO
                                                                     AMEND CAPTION
BIGELOW, Corr. Officer, f/k/a Officer Bigelow;
HARRIMAN, Nurse Admin; FULLER, C.O.;                               9:18-cv-1161 (GTS/TWD)
JASON BURDO, C.O., f/k/a Burgo; MAURER,
C.O.; and DIXON, Sgt.,

               Defendants.
--------------------------------X

               WHEREAS, plaintiff’s amended complaint in this action (Dkt. No. 9) spells

plaintiff’s name “Riger Mayanduenas”; and

               WHEREAS, the order issued by this Court on the 22nd of January, 2019 (Dkt. No.

12) ordered that the Clerk of the Court shall amend the docket to substitute in the caption “Riger

Mayanduenas” in place of “Mayan Duenas Riger”; and

               WHEREAS, whereas the caption in this docket currently spells plaintiff’s name

“Riger Mayandeunas”; and

               WHEREAS, the caption in this docket with the aforementioned spelling of plaintiff’s

name as “Riger Mayandeunas” has been certified by the Clerk of the Court (Dkt. No. 62) to

represent the Record on Appeal in connection with plaintiff’s notice of appeal to the United States

Court of Appeals for the Second Circuit (Dkt. No. 61), filed on the 4th of May, 2020; and

               WHEREAS, plaintiff must certify to the United States Court of Appeals for the

Second Circuit that the caption-as-docketed is in conformity with the rulings of this Court; and

               WHEREAS, more than 21 days has passed since service of a responsive pleading in

this case;
            Case 9:18-cv-01161-GTS-TWD Document 64 Filed 05/08/20 Page 2 of 2



            IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties that

the caption of this action be amended to replace “Riger Mayandeunas” with “Riger Mayanduenas”

as the named plaintiff. The new caption shall be Riger Mayanduenas, f/k/a Riger Mayadeunas v.

Bigelow, Corr. Officer, f/k/a Officer Bigelow; Harriman, Nurse Admin; Fuller, C.O.; Jason Burdo,

C.O., f/k/a Burgo; Maurer, C.O.; and Dixon, Sgt.. Pursuant to Federal Rules of Civil Procedure

10(e)(2)(A) and 10(e)(2)(B), the record shall be corrected and a supplemental record be certified

and forwarded to the United States Court of Appeals for the Second Circuit.


STIPULATED AND AGREED:

SIVIN & MILLER, LLP                                                   LETITIA JAMES
                                                                      Attorney General of the State of New York
                                                                      Attorney for Defendants

By: s/ Edward Sivin                                                   By: s/ Kostas D. Leris (by Edward Sivin)1
Bar Roll Number: 514765                                               Kostas D. Leris
Attorneys for Plaintiff                                               Assistant Attorney General, of Counsel
Sivin & Miller, LLP                                                   Bar Roll No. 519646
20 Vesey Street, Suite 1400                                           The Capitol
New York, NY 10007                                                    Albany, New York 12224
Telephone: (212) 349-0300                                             Telephone: (518) 776-2574
E-mail: esivin@sivinandmiller.com                                     Email: Kostas.Leris@ag.ny.gov



                                                          SO ORDERED


                                                          ________________________________________
                                                                 HON. GLENN T. SUDDABY
                                                           CHIEF UNITED STATES DISTRICT JUDGE


        May 8
Dated: _______________,  2020
       Syracuse, New York




1
    Plaintiff, pursuant to General Order #22 of this Court, § 6.3(2), represents the consent of the other parties to this
    document requiring signatures of more than one party.
